DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 19182964.7 filed on June 27, 2019.
Status of Claims
Applicant canceled claims 1-15 and added claims 16-32.
Accordingly, claims 16-32 are currently pending.
Response to Remarks
Applicant contends that HHeim does not teach determining a height of an object.  See Remarks Pg. 1.  
The controller has support as the estimation module item 33 as shown in Fig. 2.  
In response, Heims teaches “Other vehicle 125 appears in this case in a horizontal dimension xc (dimensions of preceding vehicle in the x direction) and a vertical dimension yc (dimensions of preceding vehicle in the y direction). Now, if other vehicle 125 continues traveling on route dx (dx=traveled route between 2 measuring points) on downhill grade 200, a position or size change of preceding vehicle 125 in the y direction (dy) will be recognizable in camera image 140 of one of cameras 130 of vehicle 100. This is illustrated in FIG. 2B, it being apparent from the representation of FIG. 2B that area 230 representing other vehicle 125 has shifted in the negative y direction (emphasis added.  See Para. 48 Fig. 2A and 2B).”  Heims at 
As necessitated by amendment, a new reference has been brought in to teach the newly added limitation “adjusting that determined height based on the estimated vertical profile of the road.”    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-18, 22-26 and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heim (US 2015/0120153) in view of Takeichi (US 2005/0110620). 
As to claims 16, 24 and 32, Heim teaches a system for estimating a height of an object located in a vicinity of a vehicle (Para. 48 “vertical dimension yc (dimensions of preceding vehicle in the y direction).” Figs. 1, 2A & 2B.), the system comprising
a sensor configured to detect the object (see also Para. 36 “the parameter now representing (radar and/or lidar) parameter(s) 172 being provided by radar and/or lidar sensor(s) 170 or image 140B of other camera 130B”  see also Para. 21 “providing a gear shifting signal, when a topographic height, which is in a predetermined relation to the topographic height in the instantaneous position of the vehicle, is detected in the ascertained height profile at a predetermined distance from the vehicle and/or controlling a distance between the vehicle and another vehicle by using the ascertained height profile and/or by controlling a velocity of the vehicle by using the ascertained height profile.”) and 
an elevation angle relative to the vehicle (Figs. 2A – 2B items 125 and 120 or alpha); and 
a controller (Para. 34 Fig. 1 item 110 see also Para. 28 for “memory” as it relates specifically to claim 32) that is configured to use information from the sensor for monitoring a detection point of a second vehicle (Para. 15 “that another vehicle preceding the (host) vehicle may be effortlessly detected”  see also Figs. 2A – 2B.) 
including determining a plurality of positions of the detection point (Para. 48 “a position or size change of preceding vehicle 125 in the y direction (dy) will be recognizable in camera image 140 of one of cameras 130 of vehicle 100.”) and 
a corresponding plurality of elevation angles with respect to a reference level at the vehicle (Para. 49 “grade change”  see also Fig. 2B) ; 
estimate a vertical profile of a portion of a road based on the plurality of positions and the plurality of elevation angles (Para. 34 “If the determination of topographic height 137 of other vehicle 125 is carried out consecutively multiple times within one time window, it is possible to determine height profile 115 as a chain of topographic height points 137 and to use this ascertained height profile 115 for vehicle 100 for other functions.”  See also Figs. 2A-B.  see also Para. 48 “The intrinsic vehicle inclination and the grade change determined from object data 140 or 172 thus result in an estimation for the roadway grade situated ahead.”); 
determine a height of the object based on an elevation angle between the object and the reference level (Para. 48 “a vertical dimension yc (dimensions of preceding vehicle in the y direction). Now, if other vehicle 125 continues traveling on route dx (dx=traveled route between 2 measuring points) on downhill grade 200, a position or size change of preceding vehicle 125 in the y direction (dy) will be recognizable in camera image 140 of one of cameras 130 of vehicle 100.” Figs. 2A – 2B); and 
adjust the determined height of the object (Para. 48 “a position or size change of preceding vehicle 125 in the y direction (dy) will be recognizable in camera image 140 of one of cameras 130 of vehicle 100.”) .
It is not clear as to whether Heims explicitly teaches the adjustment of the height of vehicle 125 wherein said adjustment of said height of vehicle 125 is based on the estimated vertical profile of the portion of the road.  
Heims teaches “the advantage that another vehicle preceding the (host) vehicle may be effortlessly detected as such in most cases, thus making it possible to unambiguously ascertain a point of reference for the determination of the height profile (Para. 15).”  Thus, there is a need for accurate height information of vehicle 125.  
In the same field of endeavor, Takeichi teaches “In an obstruction detection process carried out by the distance measurement processor 10, as shown in a flowchart of FIG. 5, after the obstruction height HO from the surface of the road is found at step 130, at next step 132, the vertical inclination angle .theta. with respect to the longitudinal direction of the vehicle is detected by using the inclination sensor 8. Then, at next step 134, based on the detected vertical 
As such, it would have been obvious at the time of filing for a person having ordinary skill in the art at the time of filing to modify the system as taught by Heims Figs. 2A-2B to correct the height of vehicle 125 based on the elevation of the road profile to improve the height measurement of said vehicle 125 thereby improving measurements related to the determination of the height profile which are based on the height and/or change of height of vehicle 125 as discussed supra.  
As to claims 17 and 25, Heim in view of Takeichi 25 teaches the system/method according to claim 24/16, wherein the controller is configured to determine a plurality of values for a height of the detection point with respect to the reference level during a predetermined time period (Heim Para. 34 “within one time window”), and 
estimate the vertical profile of the portion of the road by adapting a road profile model to the plurality of values for the height of the detection point (Heim Figs. 2A – 2B).
As to claims 18 and 26, Heim in view of Takeichi teaches the system/method according to claim 25/17, wherein the road profile model comprises a predetermined function including a set of parameters which are determined such that a deviation between the function and the plurality of values for the height of the detection point is minimized (Heim Para. 50 “future grad .alpha. is sufficient to compensate for a system deviation to be defined” see also Para. 49 equations 2-4).
As to claims 22 and 30, Heim in view of Takeichi teaches the system/method according to claim 24/16, wherein the controller is configured to determine a localization region of the second vehicle before monitoring the detection point (Heim Para. 48 “Other vehicle 125 appears 
As to claims 23 and 31, Heim in view of Takeichi teaches the system/method according to claim 30/22, wherein the controller is configured to determine the localization region by determining a micro Doppler distribution via the sensor before monitoring the detection point (Heim Para. 15 “identified, for example, by evaluating a Doppler shift”).
Claims 19-21 and 27-29 are rejected under 35 U.S.C. 103 as being obvious over Heim in view of Takeichi and in further view of Corbrion (US 2003/0052814).
As to claims 19 and 27, Heim in view of Takeichi does not teach .
Corbin teaches the advantages due to measuring tire/wheel speed via a Doppler radar because tire sensors may be inaccurate due to variations in wheel diameter due for instance to poor tire inflation.  See Corbin Para. 5-6. Corbin also teaches at Para. 130 “when time-varying methods are used, for example by looking for the zero crossovers of the time-varying Doppler signal, the different Doppler frequencies are compared to the Doppler frequencies determined during previous measurements, which allows the Doppler frequencies to be discriminated from the noise.”
In view of the teachings of Corbin it would have been obvious to a person having ordinary skill in the art at the time of filing to use Doppler measurements including zero-crossovers of the tire/wheel of a preceding vehicle in order to overcome shortcomings of a tire sensor, e.g. poor tire inflation, and to better distinguish Doppler from noise thereby improving overall measurement quality.  
As to claims 20 and 28, Heim in view of Takeichi and Corbin teaches the system/method according to claim 27/19, wherein the detection point is defined at a contact area at which the wheel contacts the surface of the road (the crossover points would be perpendicular to a radar sensor which would include the contact of the tire/wheel at ground.).
As to claims 21 and 29, Heim in view of Takeichi Corbin teaches the system/method according to claim 28/21, wherein the controller determines the plurality of positions of the detection point based on determining a velocity distribution of a portion of the wheel with respect to the surface of the road, and selecting a location within the portion of the wheel at which the velocity distribution has a minimum value (Again, the crossovers would have the minimum value because Doppler returns that are perpendicular to a radar sensor are zero).
Claims 16-18, 22, 24-26, 30 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maucher (US 10,782,129) in view of Takeichi (US 2005/0110620).
 As to claims 16, 24 and 32, Maucher teaches a system for estimating a height of an object located in a vicinity of a vehicle, the system comprising: 
a sensor configured to detect the object (Fig. 1 sensor 6) and 
an elevation angle relative to the vehicle (3:11 “change in elevation”); and 
a controller (the equations cited throughout Maucher imply a computer having memory thus meeting scope of claim 32 as well.) that is configured to use information from the sensor for monitoring a detection point of a second vehicle (Fig. 1 item 4 see also 5:6-14 “vertical component z of vehicle traveling ahead 4” see also 5:15-18 “change in vertical component z is ascertainable” see also 
including determining a plurality of positions of the detection point (5:6-14 “vertical component z of vehicle traveling ahead 4” see also 5:15-18 “change in vertical component z is ascertainable” see also Fig. 2) and 
a corresponding plurality of elevation angles with respect to a reference level at the vehicle (5:6-14 “vertical component z of vehicle traveling ahead 4” see also 5:15-18 “change in vertical component z is ascertainable” see also Fig. 2) ; 
estimate a vertical profile of a portion of a road based on the plurality of positions and the plurality of elevation angles (5:15 “ground profile includes a pothole S.”); 
determine a height of the object based on an elevation angle between the object and the reference level (5:6-14 “vertical component z of vehicle traveling ahead 4”); and 
adjust the determined height of the object (see also 5:15-18 “change in vertical component z is ascertainable” see also Fig. 2) .
It is not clear as to whether Maucher explicitly teaches the adjustment of the height of vehicle 125 wherein said adjustment of said height of vehicle 125 is based on the estimated ground vertical profile of the portion of the road.  
Maucher teaches the creation of a ground profile based on a vertical component of the measurement data z(t) of autonomous or semiautonomous vehicle 2 is described by superimposing vertical component Z4(t) of the vehicle traveling ahead 4 and the independent motion Z2(t) of vehicle 2, that is, the vertical vibrations of sensor 6 (5:29-35).”.  
In the same field of endeavor, Takeichi teaches “In an obstruction detection process carried out by the distance measurement processor 10, as shown in a flowchart of FIG. 5, after the obstruction height HO from the surface of the road is found at step 130, at next step 132, the 
As such, it would have been obvious at the time of filing for a person having ordinary skill in the art at the time of filing to modify the system as taught by Maucher Figs. 1-2 to correct the height of vehicle 4 based on the ground profile in order to improve the height measurement of said vehicle 4 thereby improving measurements related to the determination of the ground profile which are based on the superposition of the vertical component of vehicle 4 and motion of vehicle 2.  
As to claims 17 and 25, Maucher in view of Takeichi 25 teaches the system/method according to claim 24/16, wherein the controller is configured to determine a plurality of values for a height of the detection point with respect to the reference level during a predetermined time period (5:19-21 “Fig. 2 shows, at different measuring times 6, two schematic graphs of an ascertained ground pothole including pothole S from Fig. 1 …”  see also 5:7 “vertical and horizontal region A”), and 
estimate the vertical profile of the portion of the road by adapting a road profile model to the plurality of values for the height of the detection point (Id. see also Figs. 1-2).
As to claims 18 and 26, Maucher in view of Takeichi teaches the system/method according to claim 25/17, wherein the road profile model comprises a predetermined function including a set of parameters which are determined such that a deviation between the function and the plurality of values for the height of the detection point is minimized (5:44-47 “If earlier ground profiles have been generated, then an influence of the position-dependent ground profile see also 5:36-38 “the ground profile is already given from a concurrent measurement … component Z2(t) may be ascertained and therefor is known.”).
As to claims 22 and 30, Maucer in view of Takeichi teaches the system/method according to claim 24/16, wherein the controller is configured to determine a localization region of the second vehicle before monitoring the detection point (5:43-47 “the position dependent ground profile on sensor 6 may be estimated or derived in light of the vehicle position of vehicle 2.”).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648                       

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648